SWAN, Circuit Judge.
George S. Willis was a signal maintainer of many years’ experience in the employ of the defendant railroad company. On August 25, 1939, he was struck and killed by a moving freight car while at work in the defendant’s classification yard at Enola, Pennsylvania. His executrix brought action under the Federal Employers’ Liability Act, § 1 et seq., 45 U.S.C.A. § 51 et seq. At the first trial, before Judge Galston, decision upon the defendant’s motion for a directed verdict was reserved and the case submitted to the jury, which disagreed. The reserved motion was then denied and a new trial granted. The retrial, before Judge Byers, resulted in a verdict for the plaintiff in the sum of $36,000. On the defendant’s motion the verdict was set aside and a verdict directed for the defendant or, in the alternative, for a new trial. With an inconsequential exception, the evidence in both trials was conceded to be the same. The plaintiff’s evidence consisted of depositions taken in Pennsylvania and read at the trial; the defendant put in no evidence.
The appellant urges that Judge Galston’s denial on the first trial of the defendant’s motion for a directed verdict precluded the granting of a similar motion on the retrial where the evidence was the same. It may well be doubted whether the doctrine that judges of coordinate jurisdiction, sitting successively in the same case, should follow their associates’ prior decisions, applies to a ruling that the evidence submitted is sufficient to go to the jury. The two trials are distinct; the judge who presides at the retrial is under no duty to ascertain whether the evidence presented is the same as at the former trial, and without counsel’s admission would have no knowledge of the similarity. Rule 50 of the Rule of Civil Procedure, 28 U.S.C.A. following section 723c contains no suggestion that the trial judge is not free to exercise independent judgment in passing on the motion. In any event, the question whether the motion should have been granted is at large upon appeal. For reasons hereafter stated we think direction of a verdict for the defendant was correct. Nor do we find error in the order granting, in the alternative, a new trial on the ground that the verdict for the plaintiff was contrary to the evidence. Montgomery Ward & Co. v. Duncan, 311 U. S. 243, 61 S.Ct. 189, 85 L.Ed. 147. We pass, therefore, to the merits of the controversy.
The story of the accident as told by the plaintiff’s witnesses is briefly as follows: Willis and his fellow workers, Donofrio and Myers, were at work repairing switch 14 on the westerly side of the Enola classification yard. There was a long standing custom, with which all the employees were familiar, for switching to be continued while track repair work was being performed, and for the repair gang to protect themselves by having one of their number act as lookout and give warning of approaching cars. As cars are cut off at the Hump they roll down by gravity, attaining a speed of from six to ten miles per hour, and. are directed to the proper track by the operation of switches manipulated from the Hump office. The car which hit Willis had to pass switch 14 to get on track 15, for which it was destined. The switch was so set that cars could be sent to tracks 15, 16 and 17 but not to track 14. At the time of the accident Donofrio and Myers were at work on the switch and Willis was standing watch, as had previously been arranged between the three. No warning was given by Willis of the approach of the car which hit him. Myers happened to catch a glimpse of it over his shoulder when it was five or ten feet distant and jumped out of the way. The other two were hit, with the result that Willis was killed and Donofrio seriously injured.
 If the testimony of Donofrio and Myers is believed, Willis’ neglect of his personal duty to act as watchman was the sole cause of his own death. In such circumstances his executrix can have no recovery under the Act. Great Northern Ry. v. Wiles, 240 U.S. 444, 36 S.Ct. 406, 60 L. Ed. 732; Davis v. Kennedy, 266 U.S. 147, 45 S.Ct. 33, 69 L.Ed. 212; Unadilla Ry. Co. v. Caldine, 278 U.S. 139, 49 S.Ct. 91, 73 L. Ed. 224; Blunt v. Pennsylvania R. Co., 6 Cir., 9 F.2d 395; Unadilla Valley Ry. Co. v. Dibble, 2 Cir., 31 F.2d 239. The recent amendment, 45 U.S.C.A. § 54, excluding as a defense assumption of risk, has no bearing on the rule that an employee cannot recover for injuries resulting solely 'from his *250own fault. The appellant urges that the jury was free to discredit the testimony that Willis was to act as watchman for the repair gang and that its verdict shows that such testimony was disbelieved. The testimony is analyzed in detail in Judge Byers’ opinion, reported in 35 F.Supp. 941. We agree with his conclusion that it was trustworthy. The jury could draw no inferences from the demeanor of the witnesses since their testimony was given by deposition, and we can see nothing in it which would justify the jury in finding that Willis was not to act as lookout for approaching cars. A verdict based on such a finding should not be permitted to stand. Chesapeake & O. Ry. Co. v. Martin, 283 U.S. 209, 216, 51 S.Ct. 453, 75 L.Ed. 983; Wigmore, Evidence, 3d Ed., § 2495; Pennsylvania Ry. Co. v. Chamberlain, 288 U.S. 333, 340, 53 S.Ct. 391, 77 L.Ed. 819.
 But if the jury were allowed to disbelieve that Willis was to watch, the plaintiff’s case would not be bettered. There was no evidence whatever to justify an inference that either Donofrio or Myers should have been watching. The former was wielding a sledge and the latter was holding the punch for Donofrio. No finding of negligence on the part of either of them would be permissible on the record. Hence the actionable negligence, if any, must be predicated on the defendant’s practice of kicking cars through switches under repair pursuant to the long standing custom that some member of the repair gang should stand watch. The appellant argues that the danger of such a practice is “of common experience and knowledge.” The contrary, however, was held in Corcoran v. New York, N. H. & H. R. Co., 77 App.Div. 505, 78 N.Y.S. 953. This case is not controlling since the question whether the evidence of negligence is sufficient for submission to the jury is not determined by state decisions when the action is brought under the Federal Employers’ Liability Act (Chicago, M. & St. P. Ry. v. Coogan, 271 U.S. 472, 747, 46 S.Ct. 564, 70 L.Ed. 1041) ; but we think the federal cases lead to the same conclusion. Aerkfetz v. Humphreys, 145 U.S. 418, 420, 12 S.Ct. 835, 36 L.Ed. 758; Toledo, St. L. & W. R. R. v. Allen, 276 U.S. 165, 170, 48 S.Ct. 215, 72 L.Ed. 513; Chesapeake & O. R. Co. v. Mihas, 280 U.S. 102, 108, 50 S.Ct. 42, 74 L.Ed. 207. We can see no negligence in allowing cars to pass a switch point where men are at work, if some member of the repair gang is charged with the duty to watch for and give warning of an approaching car.
The plaintiff at the trial offered evidence to show that in the Cedar Hill yard of the New Haven railroad the practice was to block the switch in advance of the one where the men were working so that no cars could come down. This evidence was properly excluded; the practice at a single yard of another railroad is not competent proof on the issue of whether defendant’s practice was negligent. See Grand Trunk R. R. Co. v. Richardson, 91 U.S. 454, 469, 23 L.Ed. 356; Henion v. New York, N. H. & H. R. Co., 2 Cir., 79 F. 903, 904; Weaver v. B. & O. R. R. Co., 3 App.D.C. 436, 448; Standard Oil Co. v. R. L. Pitcher Co., 1 Cir., 289 F. 678, 685.
As the death of Willis did not result from an inherently dangerous operation sanctioned by the defendant or from the negligence of a fellow servant but from his own carelessness as watchman for the repair gang, Judge Byers properly set aside the verdict and directed a verdict in favor of the defendant.
Judgment affirmed.